PER CURIAM.
On July 9, 1970, Vernon Barley Renfro, Jr., was indicted by the grand jury for the Parish of Jefferson for the murder of Robert Lee Maride in violation of La.R.S. 14:30. After trial by jury, he was found guilty of manslaughter and was sentenced to serve twenty-one (21) years at hard labor. Defendant appealed his conviction and sentence to this court which on April 10, 1973, annulled and set aside his sentence and remanded the case to the trial court for resentencing of defendant in accordance with law.1 Subsequently, defendant was sentenced to serve twenty-one (21) years at hard labor with credit given toward service of his sentence for time spent in actual custody prior to the imposition of sentence. On March 1,1977, he was granted an out of time appeal. Defendant relies on three assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
The conviction and sentence are affirmed.
DENNIS, J., dissents and assigns reasons.

. 277 So.2d 655 (La.1973).